Citation Nr: 0734493	
Decision Date: 11/02/07    Archive Date: 11/19/07

DOCKET NO.  04-35 985	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

1.  Entitlement to service connection for psychiatric 
disorder, to include bipolar disorder.

2.  Entitlement to service connection for heart condition.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Raffaelli, Associate Counsel




REMAND

The veteran served on active duty from November 1975 to 
August 1981.  

Although the veteran's service medical records do not note 
psychiatric treatment or a diagnosis of a psychiatric 
disorder, the veteran has submitted a statement from Dr. 
W.E.D., III who stated that the veteran was treated for a 
bipolar disorder in 1981 by Dr. W.E.D., Jr.  It was reported 
that Dr. W.E.D, Jr. records were no longer available.  The 
veteran has also submitted a statement from his Operations 
Sergeant in which the Sergeant described changes in the 
veteran's behavior that he witnessed.  Therefore, the Board 
finds that a VA examination is necessary before adjudication 
of the claim can proceed.

The Board notes that the veteran's service personnel records 
have not been associated with the claims file.  These reports 
may be useful in adjudicating the claim of service connection 
for a psychiatric disorder.  Thus, they should be obtained.

Additionally, medical records from the Birmingham VAMC noted 
that the veteran is receiving social security disability, and 
those records should be requested.  

Accordingly, the case is hereby REMANDED to the RO via the 
Appeals Management Center in Washington, DC for the following 
actions:  

1.  Obtain the veteran's service personnel records.

2.  The RO should request the veteran's records 
from the Social Security Administration.

3.  The RO should schedule the veteran for an 
examination in order to ascertain the nature and 
etiology of any current psychiatric disorder.  
After reviewing the entire record, the examiner 
should express an opinion as to whether it is at 
least as likely as not (i.e., a likelihood of 50 
percent or greater) that the veteran's current 
psychiatric disorder was manifested during his 
military service or whether he had a psychosis 
within one year of his service discharge.  The 
claim's folder must be made available to and 
reviewed by the examiner in conjunction with the 
scheduled examination.

4.  After completing the requested development, the 
RO should again review the record and readjudicate 
the claim.  If any benefit sought on appeal remains 
denied, the veteran and his representative should 
be furnished a supplemental statement of the case 
(SSOC).  An appropriate time should be given for 
them to respond thereto.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if appropriate.  The veteran 
need take no action until otherwise notified, but he may 
furnish additional evidence and argument while the case is in 
remand status.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  This claim must be afforded expeditious treatment.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
K.OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



